Citation Nr: 0709240	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to December 
1988, with additional service in the United States Naval 
Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board notes that the July 2004 rating decision also 
granted service connection for residual scar of the left mid 
tibia and assigned an initial noncompensable evaluation.  
Thereafter, in August 2004, the veteran entered a notice of 
disagreement as to the propriety of the initially assigned 
disability rating.  A statement of the case was issued in May 
2005.  However, in his June 2005 substantive appeal (VA Form 
9), the veteran specifically limited his appeal to the issue 
of entitlement to service connection for residuals of a left 
knee injury.  Therefore, the issue of entitlement to an 
initial compensable evaluation for residual scar of the left 
mid tibia is not currently before the Board for appellate 
consideration.  

The Board also observes that, in his substantive appeal, the 
veteran requested a Board hearing in Washington, D.C.  Such 
was scheduled for January 2007; however, in December 2006, 
the veteran notified the Board that he did not wish to 
personally attend his hearing and requested that the Board 
decide his claim based on the evidence already of record.  
Therefore, the veteran's request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.702(e) (2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  A left knee disorder was not present in service, is not 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, to include his September 1986 
fall, and there is no X-ray evidence of arthritis.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by the veteran's active duty military service, nor 
may such be presumed to have incurred in or been aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in January 2004, 
prior to the initial unfavorable AOJ decision issued in July 
2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
him in January 2004 advised him of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Moreover, such letter 
informed him of what evidence was needed to substantiate his 
service connection claim.  Although the veteran may not have 
been specifically informed of the "fourth element," i.e., 
to provide any evidence in his possession that pertains to 
the claim, the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The January 2004 letter advised him to notify VA 
of any additional information or evidence that he believed 
would support his claim, and if he had additional records he 
could send them to VA, thus effectively notifying him to send 
any additional relevant information.  Additionally, a letter 
sent to the veteran in March 2006 advised him of the evidence 
necessary to establish a disability rating as well as an 
effective date for the disability now on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, private treatment records, 
and a May 2004 VA examination report were reviewed by both 
the RO and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  Moreover, in December 
2006, the veteran indicated that he had no additional 
evidence to submit and requested that the Board decide his 
claim based on the evidence of record.  Additionally, the 
veteran was provided with a VA examination in May 2004 in 
order to adjudicate his service connection claim.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that, in addition to 
the veteran's period of active duty military service from 
June 1986 to December 1988, he had active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
United States Naval Reserve.  However, the veteran does not 
allege, nor does the record reflect, that that his current 
left knee disorder is a result of a disease or injury 
incurred in or aggravated by his ACDUTRA or INACDUTRA 
service.  Rather, the veteran contends that, while serving on 
active duty, sometime between September 1986 and December 
1986, he fell head-first from the side of a ship onto a 
motorwhale boat.  He claims that he was unconscious for a 
couple of minutes; however, upon regaining consciousness, his 
legs, shoulder, and arm were hurting and he had several cuts.  
The veteran alleges that, residual to his in-service fall, he 
has a current left knee disorder and, as such, service 
connection is warranted. 

The veteran has also argued, in the alternative, that his 
left knee disorder is a result of his reliance on the left 
knee due to his service-connected right knee disability.  
However, while VA regulations provide that a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected, the veteran is 
not currently service-connected for a right knee disability.  
See 38 C.F.R. § 3.310(a).  Insofar as service connection is 
not in effect for a right knee disability, which the veteran 
claims proximally caused his left knee disorder, service 
connection on a secondary basis is not applicable under the 
law.  Therefore, the Board finds that the veteran lacks legal 
grounds to establish entitlement to service connection for a 
left knee disorder secondary to a right knee disorder.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

However, with regard to the veteran's argument that his 
current left knee disorder is residual to his 1986 fall while 
serving on active duty, the Board has evaluated the evidence 
of record and finds that service connection on a direct or 
presumptive basis is not warranted for the following reasons.

The veteran's service medical records reflect that, in 
September 1986, he sought treatment for a laceration of the 
left lower leg and contusions on the right shoulder, right 
hip, and head.  At such time, the veteran reported that he 
fell 18 to 20 feet from the side of a ship onto a smaller 
boat and landed on his right shoulder and hip.  Physical 
examination failed to reveal findings relevant to the left 
knee and X-rays of his left lower leg were within normal 
limits.  A May 1989 affiliation examination and a February 
1990 quadrennial examination, conducted for Naval Reserve 
purposes, shows that, upon clinical evaluation, the veteran's 
lower extremities were normal.

Post-service private treatment records reflect current 
diagnoses of a possible medial meniscus tear of the left knee 
and possible early medial arthritis of the left knee.  Such 
records also show that the veteran underwent a surgical 
arthroscopy and partial medial meniscectomy in March 1995.  
Specifically, records from Dr. Kelley show that, in December 
1994, it was observed that the veteran had a likely tear of 
the medial meniscus.  As such, a surgical arthroscopy and 
partial medial meniscectomy were performed in March 1995.  
Later in March 1995, it was noted that the veteran was status 
post-surgical arthroscopy and partial medial meniscectomy.  
In April 1995, the impression was status post-surgical 
arthroscopy of the left knee with resolving inflammation.  In 
November 2003, Dr. Kelley indicated an impression of status-
post medial meniscectomy of the left knee.  At the veteran's 
May 2004 VA examination, the examiner diagnosed residual left 
knee medial collateral ligament status post-arthroscopic 
surgery.  Most recently, in August 2004, Dr. Burt diagnosed a 
possible medial meniscus tear of the left knee and possible 
early medial arthritis of the left knee.  X-rays taken at 
such time showed no arthritic changes, fracture, or 
subluxation.

The Board notes that, in August 2004, the veteran was 
diagnosed with possible early medial arthritis of the left 
knee; however, X-rays taken at such time revealed no 
arthritic changes.  Therefore, as there is no X-ray evidence 
of arthritis of the left knee, service connection on a 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, while the veteran has a current left knee 
disorder, the Board finds that service connection is not 
warranted on a direct basis.  In this regard, while the 
veteran's service medical records support his contention that 
he fell while in service, such records are negative for a 
left knee injury.  Specifically, as noted above, at the time 
of his September 1986 injury, he was treated for a laceration 
of the left lower leg and contusions on the right shoulder, 
right hip, and head.  There is no mention of a left knee 
injury as a result of the fall.  Moreover, subsequent 
examinations in May 1989 and February 1990 showed that the 
veteran's lower extremities were normal upon clinical 
evaluation.  As such, there is no evidence that the veteran 
injured his left knee as a result of his September 1986 fall. 

Moreover, there is no competent medical evidence linking a 
left knee disorder to the veteran's active duty military 
service.  In this regard, the Board notes that November 1994 
and December 1994 records from Dr. Kelley reflect that the 
veteran's left knee had become acutely painful and swollen 
recently and the veteran had denied any prior history of knee 
problems or past trauma.  Additionally, in November 2003, Dr. 
Kelley reviewed the veteran's medical records and indicated 
that he had a hard time attributing the veteran's left knee 
disorder to his service accident.  Finally, the May 2004 VA 
examiner, after reviewing the claims file, interviewing the 
veteran, and conducting a physical examination, specifically 
found that the veteran's service medical records did not 
indicate injury or treatment of the left knee.  Therefore, as 
there was no evidence that the veteran injured his left knee 
during service, the VA examiner did not provide an opinion on 
the relationship between the veteran's current left knee 
disorder and his military service.  

As such, the evidence of a nexus or link between service and 
the veteran's left knee disorder is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's left knee disorder and service, he is 
not entitled to service connection on a direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a left knee injury.  As 
such, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


